NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1898
                                       __________

                                   CYNTHIA YODER,
                                             Appellant

                                             v.

 DISTRICT ATTORNEY MONTGOMERY COUNTY; MR. MICHEAL FALIN; MR.
   TODD N. BARNES; MONTGOMERY COUNTY ADULT PROBATION AND
     PAROLE; MS. TERRY; MS. JEANINE WARTELL; CHESTER COUNTY
  PROBATION PAROLE & PRETRIAL SERVICES; MR. JOSEPH CARLINI; MR.
WILLIAM MANN; MS. MAUREEN TRESTON; MS. DIANE CLEMENS; AMS LAW,
   P.C.; MS. ANITA SETH; MS. SHARON MEISLER; MR. BASIL BECK, Court
                            Appointed Attorney
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:19-cv-01274)
                      District Judge: Honorable Gene E.K. Pratter
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 1, 2019
            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                             (Opinion filed: October 4, 2019)
                                      __________

                                       OPINION*
                                      ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Cynthia Yoder, proceeding pro se, appeals from an order of the United States

District Court for the Eastern District of Pennsylvania dismissing her complaint pursuant

to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915(e)(2)(B)(ii). For the reasons that follow, we

will affirm.

       On February 25, 2019, Yoder accompanied her son, Clifford Repotski, to the

Montgomery County Adult Probation and Parole Department (the Probation

Department), where he “reviewed his medications [and] signed papers without [Yoder’s]

authorization.”1 Probation Department employees told Yoder that if she did not grant

permission to search Repotski’s bedroom, which is located in her parents’ home,

Repotski would “go back to jail.” In her pro se complaint, Yoder alleged that these

actions by Probation Department employees violated a power of attorney that she has for

Repotski, and for her parents, the Strunks. She complained that the “mental anguish of

dealing with non-compliant, uneducated bullies of Montgomery County Probation

Department gave [her] a headache, lack of energy, [and] stress ….” As relief, Yoder

asked that the District Court expunge Repotski’s criminal record, report the defendants

for disciplinary action, and award her $40 million.


1
 Repotski was on probation from a conviction for possession of child pornography. See
Repotski v. AMS Law PC, 710 F. App’x 112, 113 (3d Cir. 2018).


                                            2
       The District Court granted Yoder’s motion to proceed in forma pauperis, but

dismissed her complaint with prejudice. With respect to the claims that she sought to

bring on behalf of Repotski, the District Court held that a pro se litigant may not

represent a third party in federal court. The District Court dismissed those claims as

frivolous under § 1915(e)(2)(B)(i). The District Court also concluded that Yoder’s claim

based on the Probation Department employees’ demand that she consent to a search of

Repotski’s room failed to state a claim because she did not “allege that her own property

or privacy interests were invaded in way” and because her allegation was not plausible

given that Repotski had already granted authorization to search his home as a condition

of his probation. Therefore, the District Court dismissed that claim under

§ 1915(e)(2)(B)(ii). The District Court, moreover, concluded that any further attempts by

Yoder to amend her pleading would be futile. This appeal followed.2

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a sua sponte

dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), like that of

a dismissal on a party’s motion under Federal Rule of Civil Procedure 12(b)(6), is de

novo.3 See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “To survive a motion


2
 To the extent that Yoder attempts in her appellate brief to raise new claims against the
appellees, those claims are not properly before us. See, e.g., In re Reliant Energy
Channelview LP, 594 F.3d 200, 209 (3d Cir. 2010).
3
  We need not address the District Court’s determination that the claims Yoder sought to
bring on behalf of Repotski were frivolous under § 1915(e)(2)(B)(i), as we conclude that
those allegations failed to state a claim under § 1915(e)(2)(B)(ii). See Murray v.
                                              3
to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Yoder brought several claims on behalf of Repotski. In particular, she challenged

Repotski’s conviction and sentence on the grounds that the investigators “were out of

their jurisdiction,” that Repotski received ineffective assistance of counsel, that he should

have been sentenced in “Mental Health Court,” and that he is entitled to an exemption

from “Supervision Polygraph Testing.” Yoder also vaguely claims that the law firm that

previously represented Repotski was engaged in a “civil and criminal conspiracy.”

Furthermore, she attempted to assert a claim on behalf of the Strunks, alleging that they

“have been financially exploited” because they were not reimbursed, pursuant to the 2019

IRS mileage allowance, for the cost of transporting Repotski to the Probation Office.

But, as we have repeatedly explained to Yoder, an individual proceeding pro se may not

represent third parties in federal court, and a power of attorney is insufficient by itself to

allow a non-lawyer to litigate on behalf of another. See, e.g., Yoder v. Good Will Steam

Fire Engine Co. No. 1, 740 F. App’x 27, 28 (3d Cir. 2018) (citing Lazaridis v. Wehmer,

591 F.3d 666, 672 (3d Cir. 2010) (per curiam); Simon v. Hartford Life, Inc., 546 F.3d

661, 664-65 (9th Cir. 2008)). Because Yoder is barred from representing third parties in


Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam) (citation omitted) (explaining that
court of appeals “may affirm the District Court’s judgment on any basis supported by the
record.”).
                                            4
federal court, she failed to state a claim in her attempt to assert allegations on behalf of

Repotski and the Strunks.

       The District Court also properly concluded that Yoder’s remaining allegations

failed to state a claim upon which relief can be granted. Yoder asserted that Probation

Department employees violated her power of attorney and “bull[ied]” her in to

authorizing a search of Repotski’s bedroom. Notably, however, Yoder cannot

demonstrate that the employees’ actions infringed on her constitutional rights. The

Constitution guarantees no right to represent others, see Phillips v. Tobin, 548 F.2d 408,

411 n.3 (2d Cir. 1976), and our rule barring non-lawyers from representing third parties

in federal court remains valid. See Osei-Afriyie ex rel. Osei-Afriyie v. Med. Coll. of Pa.,

937 F.2d 876, 882-83 (3d Cir. 1991). The Probation Department employees’ alleged

threat to send Repotski back to jail does not state a constitutional violation cognizable

under § 1983. See McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (noting that

mere threats do not amount to constitutional violations). Furthermore, to the extent that

Yoder alleged that the Probation Department employees violated her Fourth Amendment

rights, her claim is not ripe, as there has been no search of a place in which Yoder has a

reasonable expectation of privacy. See Texas v. United States, 523 U.S. 296, 300 (1998)

(stating that a claim is not ripe for adjudication if it rests on some contingent future

event). Yoder also seemingly complained about injuries caused by judgments entered

against her in various state cases. Such claims, however, are barred by the Rooker-

                                               5
Feldman doctrine. See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d

159, 165 (3d Cir. 2010) (stating that the Rooker-Feldman doctrine deprives lower federal

courts of jurisdiction over suits that are essentially appeals from state-court judgments).

Finally, we agree that any amendment of Yoder’s complaint would have been futile. See

Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 288, 292 (3d Cir. 1988) (explaining

that "amendment of the complaint is futile if the amendment will not cure the deficiency

in the original complaint or if the amended complaint cannot withstand a renewed motion

to dismiss").

       For the foregoing reasons, we will affirm the judgment of the District Court.4




4
 Yoder’s motion for monetary relief and to order Repotski’s release from the
Montgomery County Correctional Facility is denied.
                                           6